Citation Nr: 0926814	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for asbestosis 
with pleural plaques.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from October 1942 to 
November 1945.  

Procedural history

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which granted service connection for asbestosis with 
pleural plaques and assigned an initial zero percent 
disability rating, effective December 9, 2005.  

In March 2009, the Board remanded the matter to afford the 
appellant the opportunity to appear at a videoconference 
hearing before a Veterans Law Judge, as he had requested.  In 
a June 2009 letter, the appellant's representative indicated 
that the appellant wished to withdraw his hearing request and 
asked that his appeal be forwarded to the Board.  

Motion to advance case on the docket

In February 2009, the appellant's representative filed a 
motion to advance this case on the docket in light of the 
appellant's age.  In March 2009, the Board granted the motion 
under 38 U.S.C.A. § 7101; 38 C.F.R. § 20.900(c).  

In an April 2009 letter, the appellant noted this action and 
questioned whether he had been adversely discriminated 
against on the basis of his age.  The Board wishes to assure 
the appellant that this is not the case.  

Appeals before the Board must be docketed in the order in 
which they are received.  Appeals are considered in docket 
order.  38 C.F.R. § 20.900.  A case may be "advanced on the 
docket" (i.e. considered earlier) under certain 
circumstances.  One of these is if an appellant is of an 
"advanced age," defined as 75 years of age or more.  
38 C.F.R. § 20.900(c).  The Board has advanced this case on 
the docket, in response to a motion from the appellant's 
representative.  If the appellant wishes to withdraw the 
motion, he may certainly do so with the help of his 
representative.  

Issue not on appeal

The Board also notes that in June 2009 written arguments, the 
appellant's representative argued that the issues on appeal 
included service connection for arthritis, as the appellant 
had "an open notice of disagreement on which no action has 
ever been taken since it was filed in 1950."  

A review of the record indicates that in an April 1949 rating 
decision, the RO denied service connection for arthritis.  
The appellant was duly notified of the RO's decision and his 
appellate rights in a May 1949 letter.

In December 1949, the appellant submitted additional evidence 
pertaining to his claim of service connection for arthritis.  
After considering that additional evidence, the RO confirmed 
its previous denial of service connection for arthritis in a 
January 1950 rating decision.  The appellant was again duly 
notified of the RO's decision and his appellate rights in a 
January 1950 letter.  Specifically, he was advised that 
"[i]f you wish to appeal, you should so inform this office, 
and you will be furnished with VA Form P-9 for that 
purpose."  

In February 1950, the appellant contacted the RO and 
indicated that he "wish[e]d to appeal my claim to the 
Administrator of Veterans Affairs, so please furnish me with 
VA Form P-9."

In February 1950, in accordance with criteria then in effect, 
the RO provided the appellant with VA Form P-9, as well as 
"[i]nstructions for the presentation of an appeal."  He was 
advised that in order for his appeal to be considered by the 
Board of Veterans Appeals, he should complete and return the 
enclosed form.  The appellant did not do so and he does not 
contend otherwise.  

Based on the facts set forth above, as well as the criteria 
then in effect, the Board finds that there is no "open 
notice of disagreement" regarding the issue of service 
connection for arthritis.  

Current regulations governing appeals do, indeed, provide 
that appeal to the Board is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  Regulations 
in effect in 1950, however, required that a claimant complete 
an "Application[] for review on appeal to the Administrator 
of Veterans' Affairs."  See 38 C.F.R. § 19.2 (1959).  In 
this case, in compliance with regulations then in effect, the 
RO provided the appellant with the required application so 
that he could file an appeal.  Because he did not complete 
and submit the required application, the rating decision 
denying service connection for arthritis became final and the 
issue is not on appeal.  Id.  If the appellant wishes to 
reopen his claim of service connection for arthritis, he 
should so advise the RO in writing.  

Remand

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks an initial compensable rating for 
asbestosis with pleural plaques.  He argues that his symptoms 
are more severe than indicated by the zero percent rating 
currently assigned.

As a preliminary matter, the Board observes that in an April 
2009 letter, the appellant indicated that he was seeing "a 
specialist" for the treatment of his asbestosis because he 
felt as if he had low lung capacity and became winded easily.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence 
necessary to substantiate the claim.  This includes assisting 
claimants in obtaining records from private medical care 
providers.  38 C.F.R. § 3.159(c)(1).  The claimant must 
provide enough information to identify and locate the 
existing records, and must authorize the release of those 
records.  Id.  Given that the appellant has identified 
records relevant to the issue on appeal, the Board finds that 
the RO must make reasonable efforts to obtain those records, 
with the cooperation of the appellant.  

Under the VCAA, the duty to assist also includes obtaining a 
VA medical examination, if such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this 
case, the appellant's representative has requested a remand 
of this matter for the purpose of obtaining an additional 
examination.  He states that the June 2007 VA examination 
results were not a true reflection of the appellant's 
disability, as he mistakenly used his inhaler immediately 
prior to the pulmonary function test.  In order to ensure 
that the appellant receives every possible consideration, 
therefore, the Board finds that a new VA medical examination 
is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the appellant 
and ask that he provide the information 
necessary to obtain records of treatment 
from the specialist who is treating him 
for asbestosis.  After obtaining any 
necessary authorization for the release 
of information, the RO should request 
such records.

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the severity of his service-
connected asbestosis with pleural 
plaques.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  All 
indicated testing deemed necessary by the 
examiner should be conducted, but must 
include pulmonary function testing.  To 
the extent possible, the examiner should 
differentiate between any impairment due 
to the service-connected asbestosis and 
other nonservice-connected lung 
disorders.  A clear rationale for all 
opinions expressed should be provided.  
If any opinion cannot be provided without 
resort to speculation, the examiner 
should so state.  

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If the claim remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



